This is an Allowance for serial number 17/248,790.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Lars Gunnerson on August 22, 2022.
The application has been amended as follows: 
Claim 1, line 9, --first-- has been inserted before “rigid”. 
	, line 9, “either” has been deleted and --one-- has been inserted. 
	, line 10, --first-- has been inserted before “rigid”. 
	, line 18, --first-- has been inserted before “rigid”. 
Claim 9 has been canceled. 
Claim 10, line 1, “tooth or spike is” has been deleted and –plurality of teeth or spikes are—
	, line 2, --first—has been inserted before “rigid”. 
Claim 11, line 1, “a blade of the tooth or spike is” has been deleted and --blades of the plurality of teeth or spikes are-- has been inserted.
Claim 11, line 2, “comprises” has been deleted and --comprise--  has been inserted.
Claim 12, line 1, “tooth or spike is” has been deleted and --plurality of teeth or spikes are-- has been inserted.
		, line 2, “or otherwise restricted from backward movement of the tooth or spike once the tooth or spike is driven into the object” has been deleted.
	Claim 13, line 1 --first--  has been inserted before “rigid”. 
		, line 2, “and the tooth or spike” has been deleted and --and the plurality of teeth or spikes-- has been inserted. 
	Claim 14, line 2, -- first rigid plate and the second--  has been inserted before “rigid plate”.
	Claim 20 has been canceled. 

Reasons for Allowance
Claims 1, 4, 7, 8, 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a household hardware component comprising: a steel body, four protrusions on the lower surface that aids in securing the lower surface to an outer surface of the object; a rigid plate; a plurality of teeth or spikes fixed to a bottom surface of the first rigid plate; a second rigid plate attached to an opposite end of the body and a second tooth or spike extending from a periphery of the second rigid plate; a spine or brace reinforcing the body, each tooth or spike of the plurality of teeth or spikes (a) includes a leading edge and a trailing edge which extend from the rigid plate towards a downwardly oriented point and (b) is offset from a longitudinal centerline traversing the body; and wherein the leading edge is narrower than the trailing edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631